Title: To George Washington from Noah Webster, 20 April 1794
From: Webster, Noah
To: Washington, George


          
            Sir.
            New York April 20th 1794
          
          At the perfect critical juncture of our political affairs, it appears to be the duty of
            every good citizen to use his influence in restraining the violence of parties &
            moderating the passions of our injured fellow-citizens. For this purpose a just estimate
            of the Revolution in France, & the danger of faction may not
            be without its effects in this country, in determining the people to resist any
            intrigues that may be hostile to our government. The enclosed is intended to aid the
            cause of government & peace. Should it have the least
            influence for this purpose I shall be satisfied—Be pleased to accept it as a proof of my
            attachment to you & the Constitution of the United States, & believe me with
            sincere wishes for your personal happiness & a firm resolution to support your
              administration, Your most obedient and most hume Servant
          
            Noah Webster, Jun.
          
         